Exhibit 10. Summary of Amended Purchase Agreement dated October 31, 2008 between
IAMGOLD Québec-Management Inc. and Cadiscor Resources Inc. for acquisition of
Sleeping Giant Mine.




The original Option to purchase agreement concluded on December 11, 2007 between
(“IAMGOLD”) and Cadiscor Resources Inc. (“Cadiscor”) of which the terms and
conditions had been described in details in Form 10KSB/A for the fiscal year
ended December 31, 2007 in Item 2 Properties: Sleeping Giant Mine, at pages 19
and 20, had anticipated that Cadiscor was to take possession as of April 1, 2009
of the Sleeping Giant Mine, related facilities, mining claims and equipment (the
“Mine”) located in the Abitibi Region in the Province of Québec in Canada.




Pursuant to this original agreement, on December 11, 2007, Cadiscor made a cash
payment of CA$300,000 and issued 600,000 common shares and 1,000,000 warrants to
IAMGOLD. Each warrant entitles the holder to purchase one common share of
Cadiscor for $1.00 up until April 1, 2009. Upon taking possession of the Mine in
April 2009, Cadiscor was to pay IAMGOLD an amount of CA$5,000,000 either in cash
or in common shares, at Cadiscor’s sole discretion.




The amended option to purchase agreement dated September 22, 2008 called for
Cadiscor to issue to IAMGOLD, the payment of CA$1.5 million in common shares
priced at CA$0.35 per share. The CA$3.5 million balance was to be paid by the
issuance of an unsecured convertible debenture bearing interest at 5%. Interest
was to be paid annually, in advance. The three-year debenture would be
convertible by IAMGOLD into Cadiscor shares at a conversion price of CA$0.47 per
share the first year, CA$0.51 per share the second year and CA$0.56 per share
the third year and Cadiscor was to take possession of the Mine as of October 31,
2008 instead of April 1, 2009.




On October 31, 2008, Cadiscor completed the acquisition of a 100% interest in
the Mine property from IAMGOLD. On that date Cadiscor paid IAMGOLD an amount of
CAN $5M through the issuance of 4,285,715 common shares at CA$0.35 per share for
a total of CA$1.5 million and a CA$3.5 million unsecured convertible debenture
bearing interest at 5%. The interest will be paid yearly, in advance. This
three-year debenture is convertible by IAMGOLD into Cadiscor shares at a
conversion price of CA$0.47 per share the first year, CA$0.51 per share the
second year and CA$0.56 per share the third year, Cadiscor may buy back the
debenture for cash at any time. Cadiscor can force conversion should the shares
trade at a price that is at least 15% higher than the appropriate annual
conversion price premium for a twenty-day trading period. The 1,000,000 warrants
issued to IAMGOLD on December 11, 2007 have been modified so that the exercise
price has become $0.70 per share and the expiry date has been postponed to
December 31, 2010.




The other terms of this Amended Sale and Purchase Agreement can be described as
follows:




·

After acquiring the Mine and after Cadiscor has milled, at the Mine milling
facilities, a total of 300,000 tonnes of ore from any source, Cadiscor will pay
to IAMGOLD an amount of $1,000,000, payable at Cadiscor’s sole discretion,
either in cash or by the issuance of the relevant number of common shares of
Cadiscor at a price equivalent to the volume-weighted average price of the
previous 20 trading days, less a discount of 5%.




·

After the acquisition of the Mine, Cadiscor will commit to grant to IAMGOLD the
following royalties: (a) a 1.0 % NSR royalty on future gold production from the
Mine property, with Cadiscor having the right to buy back such royalty for an
amount of $1,000,000 at any time; and (b) a 1.5% NSR royalty on any future base
metal production from the Mine property, it being understood that such royalty
will only be granted if there exists more than 5,000,000 tonnes of Measured and
Indicated resources on the property, as established by a Canadian Regulation
43-101 compliant resource estimate.




·

All issuances and potential issuances of Cadiscor shares under the deal are
subject to the approval of the TSX Venture Exchange.



